Citation Nr: 1709662	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether referral for an extraschedular rating for right wrist strain is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In April 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In a June 2015 decision, the Board, in part, determined that referral of the Veteran's claim of entitlement to an increased rating for right wrist strain for extraschedular consideration pursuant to 38 C.F.R. § 3.21 (b)(1) was not warranted.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, an amended Joint Motion for Partial Remand (JMPR) was filed by the parties and subsequently granted by the Court.  Pursuant to the JMPR, the Court vacated the portion of the Board's June 2015 decision that denied entitlement to referral for an extraschedular rating for right wrist strain and remanded the matter to the Board for further proceedings consistent with the JMPR.  See 38 U.S.C.A. § 7252 (a) (West 2014).

The Board notes that the JMPR did not identify any error with the Board's schedular analysis, and therefore this portion of the Board's decision remains in effect and need not be discussed with the exception of noting that the Board granted a 10 percent rating for the right wrist strain, which was effectuated in a July 2015 rating decision.  


FINDING OF FACT

The Veteran's right wrist strain symptoms are not so exceptional or unusual that referral for extraschedular consideration is required.


CONCLUSION OF LAW

Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321 (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  In this case, the Veteran's claim for an increased rating arises from his disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notice requirements with regard to the claim on appeal is unnecessary.  Nonetheless, the Board notified the Veteran that his case was remanded by the Court in October 2016 correspondence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  Service treatment records, VA treatment records, hearing testimony, and lay statements have been associated with the record.  In April 2010 and May 2011, VA provided the Veteran with VA examinations to evaluate the severity of the Veteran's right wrist disability.  The examinations provided findings necessary for rating such disabilities and are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate). 

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran claims that he is entitled to referral for consideration for an extraschedular rating for his service-connected right wrist strain.

As noted above, in its June 2015 decision, the Board found that the Veteran's increased rating claim for right wrist strain need not be referred for an extraschedular rating.  In the August 2016 JMPR, the parties agreed that the Board failed to provide adequate reasons and bases for its determination that such referral was not warranted.  The JMPR observed that the statement in the decision that the Board had specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion was "not adequately supported where Appellant testified at a hearing in April 2015 that his wrist has cramping, locking up, and swelling, but the Board failed to discuss this symptomatology."  The parties agreed that the Board's assessment was inconsistent with the evidence of record.  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).

In exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is relatively little guidance as to how to determine whether and at what level to grant an extraschedular rating.  In Kuppamala v. McDonald, 27 Vet. App. 447 (2015), the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Id. at 453-5.  As the Court noted in Kuppamala, "average impairment in earning capacity is not a clearly defined standard."  Id. at 453.

Most recently, Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) held that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise extraschedular issue.  Requiring an extraschedular analysis in all cases runs contrary to the purpose of extraschedular ratings, which is to recognize exceptional or unusual circumstance.  

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.

First, the Board must determine whether the schedular rating adequately contemplates the severity and symptomatology of the Veteran's disability picture.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine "whether the claimant's exceptional disability picture exhibits other related factors.  . . such as marked interference with employment or frequent periods of hospitalization."  Id. at 15-16.

If the first two inquiries are met, the third step is to refer the case to the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right wrist strain is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5215, specifically provide for ratings based on limitation of wrist motion (dorsiflexion and palmar flexion), including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

In this case, for the entire appeal period, considering the lay and medical evidence, the service-connected right wrist disability has manifested by symptoms and impairment that more nearly approximate wrist dorsiflexion less than 15 degrees, or palmar flexion limited in line with forearm, including as due to pain, swelling, and other orthopedic factors, as well as functional impairment of limited ability to shake hands, swing a hammer, open jars, keyboard and other similar movements due to pain and locking of his wrist and fingers.  The Veteran, who is right hand dominant, has indicated that he has functional limitation with respect to having pain on motion all the time and cramping and locking of the right wrist and fingers four to five times a day.  The right wrist was swollen at the hearing.  The Veteran demonstrated during the hearing that there was a significant decrease in range of motion when he moved his wrist down and reported that this is due to pain, which is contemplated as one of the orthopedic factors in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 38 C.F.R. § 4.71a, DC 5003 (contemplates pain and noncompensable limitation of motion).  The Board specifically finds that all of the symptoms and impairment described above are part of or analogous to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

As noted by the undersigned at the hearing, the Veteran has periarticular pathology productive of painful motion under 38 C.F.R. 4.59.  This served as the basis for the 10 percent rating (the minimum compensable evaluation for the wrist) assigned in that part of the June 2015 Board decision which has not been vacated.  The Veteran himself testified that he felt that a 10 percent rating would accurately reflect his symptomatology and satisfy his appeal.  Swelling is specifically contemplated at 38 C.F.R. § 4.45.  Cramping and locking up as described in this case, are also contemplated in the rating criteria.  See 38 C.F.R. §§  4.40, 4.45, 4.59.  The broad language in the criteria contemplates these symptoms as described by the Veteran even though they are not specifically listed.  The Board notes that the criteria above reference such symptoms as less movement than normal and muscle spasm.  

The Board has also considered whether alternate ratings are warranted based on other disabilities of the forearm but does not find these for application given the current manifestations.  See 38 C.F.R. § 4.71a, DCs 5205-5213.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected right wrist strain, and referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Referral for an extraschedular rating for right wrist strain is not warranted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


